 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst National Maintenance Corp. and District 1199,National Union of Hospital and Health Care Em-ployees, Retail, Wholesale and Department StoreUnion, AFL-CIO. Case 29-CA-5808May 23, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn November 24, 1978, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified.'The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) and(I) of the Act when it refused to bargain about itsdecision to discontinue its operation at the GreenparkCare Center and the effects thereof on the unit em-ployees. To remedy these violations the Administra-tive Law Judge's recommended Order requires Re-spondent to bargain with the Union about thedecision and its effects and to provide backpay for theterminated employees from the date of their termina-tion until one of the four stated conditions is met. TheGeneral Counsel urges that these provisions beadopted. However, he contends that certain addi-tional remedies should be provided to protect therights of the employees under the Act. We find meritin certain of these contentions.The termination of this operation and the conse-quent loss of employment by its employees stemmedfrom Respondent's failure to bargain over that deci-sion and its effects at a time when a measure of unionbargaining power existed. As meaningful bargainingcan be assured here only if some economic strength isI The General Counsel excepts, inter alia, to the failure of the Administra-tive Law Judge to find additional violations of Sec. 8(a)( 1) and (5) based onthe allegations in the complaint that Respondent failed to bargain with theUnion prior to its termination of its operation at the Greenpark Care Center.The Administrative Law Judge made all the necessary factual findings withrespect to these allegations but failed to set forth his conclusions. We adopthis factual findings, and based thereon conclude that Respondent. in viola-tion of Sec. 8(aX5) and (I), refused to bargain with the Union b) failing torespond to the Union's letter dated July 12. 1977, demanding such bargain-ing.restored to the Union, and a bargaining order alonecannot serve as an adequate remedy for the unfairlabor practices Respondent has committed, we deemit necessary in order to effectuate the purposes of theAct to order the following remedy which provides re-dress with a view toward restoring the bargainingconditions, as nearly as possible, to those whichwould have existed but for Respondent's illegal con-duct.1. We shall order Respondent to bargain, upon re-quest, with the Union as the exclusive bargaining rep-resentative of the employees in the appropriate unitwith respect to the decision to terminate its operationat the Greenpark Care Center and the possible re-sumption of operation. If Respondent agrees to re-sume its Greenpark Care Center operation, it shalloffer all those terminated employees in the appropri-ate unit reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions, and shall embody any understanding reachedin a signed agreement.2. If Respondent fails to agree to resume its Green-park Care Center operation, Respondent shall be re-quired to bargain, upon request, with the Union withrespect to the effects on the unit employees of thedecision to terminate the Greenpark Care Center op-eration and shall establish a preferential hiring list ofall employees in the appropriate unit following a non-discriminatory system such as seniority. Respondentshall offer the terminated employees who were em-ployed at the Greenpark Care Center operation rein-statement to positions at any of their other cleaningand maintenance operations which become available,by the discharging, if necessary, of any persons em-ployed since July 31, 1977. the date the GreenparkCare Center operation was terminated. Respondentand the Union shall reduce to writing any agreementreached as a result of such bargaining.3. Further, we shall order Respondent to makewhole the employees in the appropriate unit by pay-ment of backpay from July 31, 1977, the date of theirtermination, until the occurrence of the earliest of thefollowing conditions: (1) the date Respondent bar-gains to agreement with the Union on the subjectspertaining to the decision to close its Greenpark CareCenter operation and the effects of the closing uponthe unit employees;2(2) a bona fide impasse in bar-gaining occurs; (3) the failure of the Union to requestbargaining within 5 days of this decision or to com-mence negotiations within 5 days of Respondent's no-tice of its desire to bargain with the Union; or (4) thesubsequent failure of the Union to bargain in goodfaith. Backpay, less earnings during the applicable pe-2 Mobil Oil Corporation, 219 NLRB 511 (1975); P. B Mutrie Motor Tranv-port, Inc, 226 NLRB 1325 (1976).242 NLRB No. 72462 FIRST NATIONAL MAINTENANCE CORP.riod, shall be computed on the basis set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with in-terest computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977). See, gener-ally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).We have found that Respondent refused to bargainfollowing the certification. In order to insure that theemployees will be accorded the services of their se-lected bargaining agent for the period provided bylaw, the initial year of certification will begin on thedate that Respondent commences to bargain in goodfaith with the Union as the bargaining representativein the appropriate unit. See Mar-Jac Poultry Com-pany, Inc., 136 NLRB 785 (1962); Commerce Com-pany d/b/a Lamar Hotel, 140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379U.S. 817; Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, FirstNational Maintenance Corp., New York, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively, upon request,with District 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale and De-partment Store Union, AFL-CIO, as the exclusivebargaining representative of their employees in thefollowing appropriate unit:All housekeeping employees employed at Green-park Care Center, exclusive of all other employ-ees, technical and professional employees,guards and supervisors as defined in Section2(11) of the Act.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive bargaining repre-sentative of all employees in the aforesaid appropri-ate unit, and further bargain with respect to its deci-sion to terminate its operation at the Greenpark CareCenter and possible resumption of operations and, ifan understanding is reached, embody such under-standing in a signed agreement and offer reinstate-ment to the terminated employees of this operation. IfRespondent fails to resume its operation at Green-park Care Center, in accord with the section of thisDecision entitled "The Remedy," Respondent shallbargain with the Union concerning the effects of thedecision to terminate said operation, establish a pref-erential hiring list of all employees in the appropriateunit following a nondiscriminatory system, bargainabout its mode of operation, and offer to its termi-nated employees in the appropriate unit reinstate-ment to positions for which they are qualified at anyof its other cleaning and maintenance operations, dis-charging, if necessary, persons employed since July31, 1977. Any understanding reached shall be embod-ied in a signed agreement.(b) Make whole those employees of Respondentwho were discharged from that location on July 31,1977, by payment of backpay in the manner and forthe period set forth in this Decision.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its facilities in New York, New York,copies of the attached notice marked "Appendix"3and mail copies thereof to all employees of Respon-dent who were employed at its Greenpark Care Cen-ter operation at the time of its termination. Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 29, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board has463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that we violated the National Labor RelationsAct, as amended, and has ordered us to post this no-tice. We intend to abide by the following:WE WILL NOT refuse to bargain, upon request,with District 1199, National Union of Hospitaland Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO, as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All housekeeping employees employed atGreenpark Care Center, exclusive of all otheremployees, technical and professional employ-ees, guards and supervisors as defined in Sec-tion 2(11) of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the National Labor Relations Act.WE WILL, upon a request, bargain with theabove-named labor organization as the exclusivebargaining representative of all employees in theabove appropriate unit, and further bargain withrespect to our decision to terminate our opera-tion at Greenpark Care Center and possible re-sumption of operations and, if an understandingis reached, embody such understanding in asigned agreement and offer reinstatement to theterminated employees. If we fail to resume ouroperation at Greenpark Care Center, in accordwith the Board's Decision and Order, WE WILLbargain with the Union concerning the effects ofthe decision to terminate said operation, estab-lish a preferential hiring list of all employees inthe appropriate unit following a nondiscrimina-tory system, bargain about its mode of operation,and offer to the terminated employees in the ap-propriate unit reinstatement to positions forwhich they are qualified at any of our othercleaning and maintenance operations, discharg-ing, if necessary, persons employed since July 31,1977. Any understanding reached shall be em-bodied in a signed agreement.WE WILL make whole all those employees em-ployed by us at that location by payment ofbackpay with interest, from the date of their ter-mination on July 31, 1977, in the manner and forthe period required by the Decision and Order ofthe National Labor Relations Board.FIRST NATIONAL MAINTENANCE CORP.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hearingin this proceeding was held before Administrative LawJudge Benjamin K. Blackburn on July 5, 1978, in Brooklyn,New York. The charge was filed on August 3, 1977, byDistrict 1199, National Union of Hospital and Health CareEmployees, Retail, Wholesale and Department StoreUnion, AFL-CIO, herein called the Union, against FirstNational Maintenance Corporation, herein called Respon-dent or the Company, and the complaint issued on October7, 1977. The issue presented is whether Respondent violatedSection 8(a)(5) of the National Labor Relations Act, asamended, herein the Act, by refusing to bargain with theUnion as required by law. A brief was filed by Respondent.Before issuing a Decision Judge Blackburn died. On No-vember 8, 1978, the Board's Chief Administrative LawJudge designated me to prepare and issue a Decision on theexisting record.Upon the entire record I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York State corporation, with its prin-cipal office and place of business in New York City, NewYork, is engaged in providing and performing housekeep-ing, cleaning, and maintenance services and related servicesfor various commercial customers. During the past year, arepresentative period, it purchased and caused to be trans-ported and delivered to its place of business cleaning prod-ucts and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its place of busi-ness directly from out-of-state sources. I find that Respon-dent is engaged in commerce within the meaning of the Act.11. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESDuring the spring of 1977 Respondent, by contract andas a separate employer, was doing the maintenance workfor the Greenpark Care Center, a nursing institution inBrooklyn, New York, herein called Greenpark. Its employ-ees at that location totaled about 35. Respondent hires anunspecified number of workmen to do like maintenance forother commercial enterprises under separate contract atother locations. Asked how many other nursing homes hisCompany services, Leonard Marsh, an officer of Respon-dent and one-third owner, answered 'I would venture toguess between two and four." It was an evasive answer,unless Respondent's overall operations are so extensive thatthe secretary-treasurer cannot keep in mind how many areof a particular type.On March 31, 1977, Respondent's employees at this onelocation voted in a Board-conducted election and chose theUnion as bargaining agent; on May I I the Regional Direc-tor certified the Union as exclusive bargaining representa-tive. I will assume that Respondent was formally advisedsoon thereafter in writing by the Board, as is always thecase in Board representation proceedings. By letter dated464 FIRST NATIONAL MAINTENANCE CORP.July 12 the Union wrote to the Company, reminded it ofthe certification, and asked for a meeting to negotiate acontract. The Company never answered the letter.On July 28, 1978, Marsh told all of the employees work-ing for him at Greenpark that 3 days later, on July 31, all ofthem would be discharged. Not one of the employees hadhad any prior notice of the intended action. Informed thatsame day of what was about to happen, Edward Wecker,vice president of Local 1199, immediately communicatedwith Marsh and with Mr. Pelman, administrator of Green-park, in a panic attempt to delay matters with the hope ofaverting disaster to the employees. All Wecker got fromMarsh on the telephone was that it was a matter of money,and that it was too late to do anything about it or evendiscuss the matter at all. The employees were fired on July31, and Marsh never met with any representative of theUnion.The essential allegation of the complaint is that this uni-lateral change in the conditions of employment of employ-ees represented by a certified exclusive bargaining agent,without a semblance of opportunity for the Union to speakon their behalf, was a direct violation of the statutory obli-gation to bargain and was therefore an unfair labor practiceunder Section 8(a)(5) and (1) of the Act. That Respondentknew-before uttering one word to the Union or to theemployees of its intent-that the employees were regularlyand lawfully represented by an exclusive agent cannot bequestioned. In fact, Marsh had, for over 2 weeks, beenholding and ignoring the Union's written request for bar-gaining. That the discharge of a man is a change in hisconditions of employment hardly needs comment. In theseobvious facts, the law is clear. When an employer's workcomplement is represented by a union and he wishes toalter the hiring arrangements, be his reason lack of moneyor a mere desire to become richer, the law is no less clearthat he must first talk to the union about it. This Respon-dent did not. When Wecker tried to talk with the owner hewas faced with mere restatement of afait accompli. He mayhave tried to stall matters, but Marsh was impervious, foreconomic reasons I am sure, but stone deaf nonetheless.This is a large Company. For all I know, the 35 men at thisparticular home were only a small part of its total businessin the New York area. If Wecker had been given an oppor-tunity to talk, something might have been worked out totransfer these people to other parts of Respondent's busi-ness. The cases speak of an employer's duty, when he can-not avoid reducing his staff, to discuss its "effects" withtheir bargaining agent. Entirely apart from whether opendiscussion between the parties-with the Union speakingon behalf of the employees as was its right-might havepersuaded Respondent to find a way of continuing this partof its operations, there was always the possibility thatMarsh might have persuaded Greenpark to use these sameemployees to continue doing its maintenance work, eitheras direct employees or as later hires by a replacement con-tractor. Yet there never was any talking, meeting, or oppor-tunity for the Union to bargain with Respondent.On the face of the story, there appears a very clear unfairlabor practice. What really remains for consideration arethe defense arguments made by Respondent.Its principal defense is the contention that the parties did,in fact, negotiate this entire matter, and that therefore in noevent can there be a finding of refusal to bargain. Called asan adverse witness by the General Counsel, owner Marshhad difficulty remembering anything, including statementsof fact appearing in telegrams that he had written. Repeat-edly his answers were "It could be." "t is possible," "Ican't recall," "Maybe," etc. These responses were aboutwhat must have been a significant experience for his Com-pany, what with the financial loss it suffered at this particu-lar job. These observations are made here because the testi-mony of Wecker, which stands uncontradicted (Marsh didnot testify in defense about the now asserted bargaining atall), must be believed. All Marsh could recall about talkingwith Wecker was that the union agent spoke uwith him onthe telephone, asked why he was quitting the job, asked ifhe would remain I month, and that Marsh's reply was thathe was losing money and "couldn't afford" to remain.Marsh also admitted that his Company never responded tothe Union's demand letter of July 12 and never offered todiscuss the discharges of the employees with their Union.It is a fact that Respondent was losing money on this job.As far back as March 17, 1977, Greenpark gave it 30 days'notice of cancellation of their contract because of the main-tenance staffs lack of efficiency. Apparently they straight-ened things out, and the work continued. On June 30 theytalked, and Respondent asked for a $500 weekly raise in"profits," meaning, I suppose, a raising of the fee paid forthe services; and on July 6 Marsh informed Greenpark inwriting that unless the increase were granted his Companywould discontinue the work on August 1. By telegramdated July 25 he gave such final notice. As stated above, theemployees were first informed on July 28 about the in-tended discharges to come 3 days later.Wecker testified that that same day, July 28, he spoketwice with Marsh on the phone: Wecker called Respondent.Wecker first asked Pelman. of Greenpark, could he keep theemployees on, and Pelman said no because as he read thecontract Greenpark was precluded from even consideringhiring these employees for 90 days. Talking then to Marsh,Wecker asked what was going to happen to the employees,but the only answer he got was that Respondent was "pull-ing out" because it was not receiving enough money.Wecker then asked "could he [Marsh] hold on a little longeruntil we could sit down and discuss the matter and see howto keep the people working," and again Marsh said "no."this time on the ground that he would have to stay a full 30days if he stayed even 1, according to the contract. Marshtold Wecker if he, Wecker, could persaude Pelman to waivethe 30-day clause, "he might be able to swing it so we couldbe able to sit down and discuss it." Still on the phone,Wecker asked about possible employment at other loca-tions of Respondent, and he received a simple negative.Wecker's final statement as a witness was "I asked that wemeet and try to discuss the matter. He said, 'We have noth-ing to discuss.'"Respondent calls this brief talk on the telephone that dayfull bargaining to impasse over both the decision to dis-charge and its effects upon all 35 employees. I disagree.What these facts show in totality is that Respondent, fromthe very start, had no intention of considering either theemployees' or the Union's opinion or desire in this massdischarge. Marsh simply refused to meet with he Union orto discuss anything, although he was obligated to do so in465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaw. His indifference to the statutory obligation was firstmanifested by Respondent's failure to even respond to thedemand for bargaining received on July 12. To say no morethan "it is a money problem," or "we cannot afford not todischarge the people," is a far cry from exchanging viewsand thoughts as to how, if possible, the economic hurt couldbe avoided or at least reduced. I find that Respondent re-fused to talk with the Union about an absolutely manda-tory subject of collective bargaining.As to law, the defense argues that its decision to cancelout this particular one of many simultaneous operationswas not a mandatory subject of collective bargaining. Insupport it cites an occasional case where the Board foundexactly the opposite of Respondent's present view, butwhere a court of appeals disagreed. A hearing examiner inthese proceedings is bound to apply Board law unless re-versed by the United States Supreme Court. See OzarkTrailers, Incorporated, et al., 161 NLRB 561, 566 (1966).If ever there was a business in which taking on, finishing,or discontinuing this or that particular job is no more thana regular and usual method of running its affairs, it is thisRespondent's overall activity. There was no capital in-volved when it decided to terminate the Greenpark job. Theclosing of this one spot in no sense altered the nature of itsbusiness, nor did it substantially affect its total size. TheBoard's language in a recent decision is particularly appli-cable here "[W]here it has not been shown that Respon-dent's decision to close involved such a 'significant invest-ment or withdrawal of capital' as to 'affect the scope andultimate direction of the enterprise,' we conclude that byrefusing to bargain with the Union concerning the decisionto close the ...facility, Respondent has thereby violatedSection 8(a)(5) and (1) of the Act." Brockway Motor Trucks,Division of Mack Trucks, Inc., 230 NLRB 1002, 1003(1977). See also Fibreboard Paper Products Corp. v.N.LR.B., 379 U.S. 203 (1964).A substantial element in the legal argument by Respon-dent here is that there was no way of keeping these 35employees on the job, that talk would have been futile be-cause the Greenpark location was a losing proposition. Butthe theory misconceives the law as established. The legalobligation to accord recognition to a statutory representa-tive of its employees, particularly to give it an opportunityto discuss alternatives where an employer wishes to dis-charge employees even for economic reasons, does notmean that the employer must make economic concessionsor agree to any condition to its disadvantage. Of course,there have been attempts at collective bargaining whichhave failed to yield mutually desirable results. As has beensaid too many times to warrant repetition, the results ofcollective bargaining are not germane to the statutory re-quirements of the Act. From the Court language in Fibre-board Paper Products, supra: "[A]lthough it is not possibleto say whether a satisfactory solution could be reached,national labor policy is founded upon the congressional de-termination that the chances are good enough to warrantsubjecting such issues to the process of collective negotia-tion." 379 U.S. at 214.I find that by ignoring the certified exclusive bargainingagent of its employees in deciding to discharge all its em-ployees at the Greenpark Care Center location and by re-fusing to bargain with the Union on request Respondenthas violated and is violating Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYIn remedy, Respondent must be ordered to bargain ingood faith with the Union now on the subject of its decisionto terminate the Greenpark Care Center operation and itsconsequent discharge of the employees, as well as with re-spect to the effects of such action. To effectuate the pur-poses of the Act Respondent must be ordered to makewhole all the employees thus fired for monetary losses suf-fered as a result of the violation, from the date of theirdischarges until the occurrence of the earliest of the follow-ing conditions: (1) the date Respondent bargains to agree-ment with the Union on these subjects, pertaining to thedecision to close the Greenpark Care Center and the effectsof the closing upon the unit employees; (2) a bona fideimpasse in bargaining; (3) the failure of the Union to re-quest bargaining within 5 days of this Decision or to com-mence negotiations within 5 days of Respondent's notice ofits desire to bargain with the Union; or (4) the subsequentfailure of the Union to bargain in good faith.CONCLUSIONS OF LAW1. First National Maintenance Corporation is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. District 1199, National Union of Hospital and HealthCare Employees, Retail, Wholesale and Department StoreUnion, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By unilaterally closing its Greenpark Care Center op-eration and terminating its employees there without bar-gaining with the Union about the decision to discontinuethe operation or about its effects upon the employees, Re-spondent has refused to bargain and has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX5) and (1) of the Act.4. By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act andthereby has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]466